Case 5:18-cV-01019-HE Document 3 Filed 10/15/18 Page 1 of 3

 

 

UNITED sTATEs DIsrRiCT CoURT F l L E D
wEsTERN DISTRICT oF oKLAHoMA
UCT 1 5 2018
cARTER PAGE, .~ CA
Plaimiff, va SI§F.L&AU'§§§§T§§U§F§ES,
Civil Action No.: -DEPUT`¢’
_V-
PLAINT!FF cARTER PAGE’s
DEMocRATic NATIoNAL LCvRs.'/ NoTICE oF RELATED
coNHvHTTEE; PERKINS cola LLP; cAsE
MARC ELIAS; AND MicHAEL
sussMANN,
Defendants.

 

 

Pursuant to LCvR3.7, the undersigned pro se Plaintiff certifies that I currently
have a partially related case filed in the United States Court of Appeals for the Second
Circuit (2d Cir.) involving some common issues of fact: Carter Page v. Oath Inc. and
Broadcasting Board of Governors. The panel for this case has not yet been assigned, and
the case number is lS-cv-2295.

The 2d Cir. case is an appeal of a preceding civil action by the same name that
Was filed in the U.S. District Court for the Southern District of New York (“S.D.N.Y.”)
on September 14, 2017 (17-cv-6990). At the time of that initial Complaint, the
involvement of the Defendants in the current civil action in some related activities
involving the U.S. Government and some media organizations had not been publicly

disclosed and Was only partially revealed on or about October 24, 2017.l

 

1 Adam Entous, Devlin Barrett, and Rosalind S. Helderman, “Clinton campaign, DNC paid for

research that led to Russia dossier,” Washington Post, October 25, 201 7. p. Al.
https://Www.washingtonpost.com/world/national-securitv/clinton-campaign-dnc-paid-for~
research-that-led-to-russia-dossier/ZOl7/10/24/226fabe-b8e4-l ]e7-a908-

a3470754bbb9 storv.html

Case 5:18-cv-01019-HE Document 3 Filed 10/15/18 Page 2 of 3

As briefly explained in my Complaint today, the intentional misinformation
campaign that the Defendants funded and managed has unleashed a torrent of terrorist
threats and other damages against me. Many of these threats have been experienced in
New York or Washington, where a greater proportion of people have accepted the false
rumors that the Defendant’s opposition research activities created. My decision to pursue
this civil action in the W.D. Okla. primarily stems from related security considerations
and is part of the extraordinary efforts l have had to continue taking to remain safe.

Given subsequent death threats stemming from the slanderous and libelous
information alleged by the Defendants, the outcome of their defamation clearly displays
the requisite elements of the statutory definition of domestic terrorism: “activities that
involve acts dangerous to human life that are a violation of the criminal laws of the
United States or of any State” and “appear to be intended. . .to intimidate or coerce a
civilian population. .. to influence the policy of a government by intimidation or coercion;
or. .. to affect the conduct of a government by. .. assassination. .. and. .. occur primarily
within the territorial jurisdiction of the United States.” See 18 U.S.C. § 2331(5).

As a related example Which helps to further illustrate the persistent nature of
these domestic terrorist threats, I was again confronted in New York by an adversarial
member of the public who had apparently been convinced by the false information that
consultants of the Def`endants spread to the media (the “Foley Square Incident”). On the
way to S.D.N.Y.’s E`CF Training at the Daniel Patrick Moynihan Courthouse on the
afternoon of February 15, 2018, I briefly greeted a lawyer I know who was at the bottom

of the stairs in front of the Thurgood Marshall Courthouse. The lawyer said to a

Case 5:18-cV-01019-HE Document 3 Filed 10/15/18 Page 3 of 3

colleague whom he was walking with: “Let me introduce you to Carter Page”. As that
identification process occurred, I noticed that an onlooker in Foley Square walked closer
and lurked nearby. The same gawker subsequently followed me towards the quieter
confines of Pearl Street. When I was in a somewhat less secure area with fewer people
nearby, the bystander hollered at me with a spiteful tone: “I hope they get you!”

Although the gawker did not stipulate his specific meaning, this “get you”
intimidation may potentially relate to two possible alternatives: (A) a potential indictment
stemming from the Defendant-sponsored Witch Hunt helped initiate in substantial part
through their multimillion-dollar Dodgy Dossier opposition research campaign in 2016,
and/or (B) further steps forward in the extrajudicial domestic terror campaign that the
Defendants’ defamatory misinformation from the Dodgy Dossier, upon which it is based,
has played an essential role in inspiring. Whereas no indication has ever been expressed
that there may be any legitimate basis for genuine legal process that may lead to
alternative (A), supra, now that the false evidence presented in the Dodgy Dossier has
been significantly debunked, one must assume that the most relevant intention relates to
the far more ominous alternative (B).

Dated: October 15, 2018
Very respectfully,

By: /s/ Carter Page

Carter Page, Ph.D.

c/o Global Natural Gas Ventures LLC
101 Park Ave., Suite 1300

Oklahoma City, OK 73102

Phone (405) 825-0172

Fax (405) 825-0177
cpage@globalenergycap.com

